LAWSON, Justice.
Carl Goodwin, while confined in a prison of this state, filed a petition for writ of habeas corpus in the Circuit Court of Mont-' gomery County. Following the issuance, of the writ, a hearing was held, after which* the writ was withdrawn and vacated and Goodwin was ordered to be returned to the .custody of the warden of Kilby Prison.
Goodwin avers in a petition filed here that he “duly filed Notice of Appeal with motion for leave to proceed in forma pauperis.” In the petition filed here he prays that this court “grant him permission to' appeal” from the judgment of the trial court and asks that this court “do that which is necessary to have complete transcripts of the proceedings had in the hearing forwarded” to this court on the ground that he is without funds.
No permission need be obtained from this court for Goodwin to perfect his appeal and the question as to whether he is entitled to a free transcript is one which should first be passed on by the trial court.
Petition denied.
LIVINGSTON, C. J., and GOODWYN; and COLEMAN, JJ., concur.